FILED
                            NOT FOR PUBLICATION                              MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50057

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00067-SJO

  v.
                                                 MEMORANDUM *
YONGCAI LI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Yongcai Li appeals from the 30-month sentence imposed following his

guilty-plea conviction for trafficking in counterfeit goods, in violation of 18 U.S.C.

§ 2320(a). Pursuant to Anders v. California, 386 U.S. 738 (1967), Li’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss the appeal in light of the valid appeal waiver. See United States v. Nguyen,

235 F.3d 1179, 1182 (9th Cir. 2000).

      Accordingly, counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   10-50057